UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7385



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


SEAN JERVITT HOPKINS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CR-99-224)


Submitted: January 26, 2006                 Decided: February 2, 2006


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sean Jervitt Hopkins, Appellant Pro Se.   James Marton Trusty,
OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Sean Jervitt Hopkins appeals the district court’s order

denying his motions for production of certain evidence associated

with his criminal trial.       We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.       See United States v. Hopkins, No. CR-99-224

(D. Md. Aug. 17, 2005).      We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 2 -